[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 10-13887         ELEVENTH CIRCUIT
                                        Non-Argument Calendar        JUNE 8, 2011
                                      ________________________        JOHN LEY
                                                                       CLERK
                                D.C. Docket No. 1:08-cv-20705-FAM

EDUARDO GALIANA,

llllllllllllllllllllllllllllllllllllllll                            Petitioner-Appellant,


                                               versus

SECRETARY OF THE DEPARTMENT OF CORRECTIONS,

llllllllllllllllllllllllllllllllllllllll                           Respondent-Appellee.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                            (June 8, 2011)



Before BARKETT, MARCUS and BLACK, Circuit Judges.

PER CURIAM:
       Eduardo Galiana appeals the district court’s denial of his 28 U.S.C. § 2254

habeas corpus petition. Galiana argued the state trial court erred by violating his

Confrontation Clause rights under Crawford v. Washington, 541 U.S. 36, 124 S.

Ct. 1354 (2004), in denying his motion to exclude the results of one of his blood

alcohol tests. The district court denied Galiana’s § 2254 petition, concluding the

supervisory lab technician’s in-court testimony did not violate Crawford. The

district court then granted Galiana a certificate of appealability on his claim

disputing the admissibility of the supervisor’s testimony.1

       On appeal, Galiana argues the district court erred in holding the state court’s

admission of the lab supervisor’s in-court testimony, who did not actually conduct

the test, was proper and not a violation of his Confrontation Clause rights under

Crawford. Additionally, Galiana argues the admission of the supervisory

technician’s testimony was not harmless error, as it had a substantial and injurious

effect or influence on the jury’s verdict.

       If a federal court determines there has been a constitutional error, habeas

relief may not be warranted if the error was “harmless.” Brecht v. Abrahamson,

507 U.S. 619, 622-23, 113 S. Ct. 1710, 1713-14 (1993). We ask “whether the



       1
        We review a district court's dismissal of a § 2254 federal habeas petition de novo.
Rolling v. Crosby, 438 F.3d 1296, 1299 (11th Cir. 2006).

                                                2
error had substantial and injurious effect or influence in determining the jury’s

verdict.” Id. at 637, 113 S. Ct. at 1722. “Under this standard, habeas petitioners

may obtain plenary review of their constitutional claims, but they are not entitled

to habeas relief based on trial error unless they can establish that it resulted in

actual prejudice.” Id.

      Even if the district court erred in admitting the testimony of the supervisory

lab technician, it resulted in harmless error. The jury heard testimony from

multiple law enforcement personnel and paramedics that alcohol could be smelled

on Galiana’s breath, he had bloodshot eyes, mumbled, and was unsteady on his

feet, all indicia of intoxication. Galiana even told a state trooper while he was in

the hospital he had blacked out right before the accident. Additionally, the

emergency room physician who treated Galiana testified the results from the

toxicology test run on Galiana’s blood while he was at the hospital determined his

blood alcohol content was .272, well over the legal limit. Given all of the

testimony presented, the supervising lab technician’s testimony did not have a

substantial effect or influence on the jury’s verdict. Thus, the district court did not

err in concluding any Confrontation Clause error was harmless. Accordingly, we

affirm.

      AFFIRMED.

                                           3